Citation Nr: 0602800	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for a major depressive 
disorder. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts his present major depressive disorder is 
related to his in-service acute psychotic episode.  The 
veteran's service medical records from May 1975 indicate the 
veteran suffered from an acute psychotic episode in May 1975.  
At that time it was noted that he had not slept for three 
days while on leave.  He was subsequently hospitalized.  
After being observed for six days the treating physician 
found no psychiatric disease.  The veteran's post-service VA 
and private medical treatment records indicate a history of a 
major depressive disorder with psychotic features which had 
its onset in August 1997.  At that time, the veteran had lost 
weight due to stomach cramps and diarrhea, and thought these 
symptoms meant he was dying of AIDS, despite the negative 
test for that disease.  The veteran denied any prior 
psychotic episodes during that period of hospitalization.

Additionally, the veteran's VA mental health records from 
October 1998 and November 1998 the reveal that he could not 
report any concrete stressors which precipitated his August 
1997 break-down, but he was worried about the stability of 
his marriage.  In October 1998, the veteran reported that his 
depressive symptoms had its onset in August 1997.    

A June 2003 VA outpatient treatment note from Dr. L.A.B., a 
staff psychiatrist, indicated that the veteran developed 
early signs of schizoaffective disorder while on active duty 
in the military.  He reported that the veteran's condition 
has continued over time, and he has been somewhat functional, 
working alone, while still being quite symptomatic.  He found 
that the veteran was psychotic on active duty, but it took 
years before he was identified for appropriate treatment.  It 
is unclear whether that opinion was rendered following a full 
review of the claims file.

In light of the fact that service medical records found no 
psychiatric disorder following observation, the veteran 
continued to serve for another year without problems, and 
there was no further psychiatric problems until 1997, more 
than 20 years after his discharge, the Board finds that a VA 
medical opinion, which takes into account all of the evidence 
in the claims file, is necessary.  38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As the record shows treatment at the VA medical center, 
ongoing VA medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, this matter is REMANDED to the RO for the 
following:


1.  The RO should obtain the veteran's 
treatment records from the VA medical 
center in Charleston, South Carolina, 
dating from November 2003 to the present, 
and associate them with the claims file.  

2.  After the above has been completed to 
the extent possible, the veteran should 
be afforded a VA examination by a 
psychiatrist to determine the nature and 
etiology of his current psychiatric 
disorder.  The claims file and a copy of 
this remand must be made available to and 
be reviewed by the VA examiner.  The 
examination should include any tests or 
studies that are deemed necessary for an 
accurate assessment.  

Following examination, the examiner 
should provide a diagnosis for any 
current pathology found.  The examiner 
should also provide an opinion on whether 
any currently diagnosed psychiatric 
disorder is at least as likely as not 
etiologically related to service.  (The 
term, "as likely as not," does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.).  That opinion should 
be based on the examination results, 
sound medical principles, and review of 
the evidence in the claims file.  The 
examiner should provide the rationale for 
his/her opinion.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

